               IN THE UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF ARKANSAS
                        PINE BLUFF DIVISION

JAMES McALPHIN
ADC #88328                                                 PLAINTIFF

v.                     No. 5:18-cv-213-DPM-JTK

HOLDER, Doctor, ADC, East Arkansas
Regional Unit; CORRECT CARE
SOLUTIONS LLC; and STUCKEY, Doctor                     DEFENDANTS

                                ORDER
      On de novo review, the Court adopts the partial recommendation,
Ng 56, and overrules McAlphin's objections, Ng 57.        FED.   R. CIV.

P. 72(b)(3).    McAlphin's request for preliminary injunctive relief
extends beyond the claims remaining in this case; and he hasn't shown
a threat of irreparable harm or likelihood of success on the merits. His
motion, Ng 51, is therefore denied.
      So Ordered.


                                 D.P. Marshallr.
                                 United States District Judge
